                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



LINDSEY EBERHARDT,                          )       CASE NO.1:18CV2814
                                            )
                      Plaintiff,            )       JUDGE CHRISTOPHER A. BOYKO
                                            )
               Vs.                          )
                                            )
JUDGE FRANK JANIK, ET AL.,                  )       OPINION AND ORDER
                                            )
                      Defendant.            )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Plaintiff Lindsey Eberhardt’s Verified Motion for

Temporary Restraining Order. (ECF # 2). For the following reasons, the Court denies

Plaintiff’s Motion.

       On December 6, 2018, Plaintiff Lindsey Eberhardt filed her Complaint in this Court

for Declaratory Judgment Pursuant to 42 U.S.C. § 1983. That same day, she filed her

Verified Motion for Temporary Restraining Order (ECF # 2), asking the Court to enjoin

Lorain County Domestic Relations Judge Frank Janik and Magistrates Adam Bryda and

Benjamin Davey from enforcing a September 21, 2018 Order finding Eberhardt in contempt

of court. Unless the Court enjoins the Judge and Magistrates, Eberhardt will be incarcerated

for twenty-four days and temporary custody will be awarded to her in-laws: the Sherwoods.
        According to Eberhardt’s Complaint, this case involves a visitation dispute between

Eberhardt, mother of two sons and her in-laws. Melva Sherwood is the mother of

Eberhardt’s deceased husband Andrew. Melva is married to Scott Sherwood, step-father to

Andrew. In 2010, the Sherwoods filed a Complaint for Custody of Minor Children seeking to

obtain custody of Eberhardt’s two sons. In 2011, the Sherwoods filed an Alternate Motion for

Grandparents Visitation/Companionship Rights. On June 7, 2011, Andrew and Eberhardt

married and on November 1, 2011, an agreed entry was approved by the Court, granting the

Sherwoods limited visitation (one weekend a month). Andrew died of a drug overdose on

October 3, 2012. On December 5, 2014, Eberhardt moved to terminate the Sherwoods’

visitation rights and the Sherwoods countered with a motion to expand visitation rights. In

October 2015, the Sherwoods moved for legal custody of Eberhardt’s children. The Court

merged the visitation motions into the custody motion and in 2016 the Sherwoods dismissed

their motion for custody. In October of 2016, the Court entered its visitation order, allowing

the Sherwoods continued monthly visitation with Eberhardt’s sons.

       According to Eberhardt, the juvenile court lacked jurisdiction to render its visitation

ruling because the Sherwoods never filed a Complaint for Visitation as required by Ohio law.

       Eberhardt sought to overturn the Sherwoods’ visitation rights because she was

concerned that the Sherwoods conduct towards her children presented safety issues. Melva

blamed Eberhardt for the death of her son. Melva would weigh the boys because she feared

Eberhardt was not providing the boys an appropriate diet. Melva examined the boys’ stool

and took the boys to an opioid support meeting. Melva also took the boys’ cell phone away

that had been provided them by Eberhardt when they stayed with the Sherwoods so the boys


                                               2
could contact Eberhardt if they wanted to talk to her. According to Eberhardt, Judge Janik

discounted Eberhardt’s wishes and, despite finding Melva’s conduct toward the children was

detrimental, he allowed visitation to continue. Thus, according to Eberhardt, by discounting

Eberhardt’s desire to overturn the visitation order, Judge Franik violated her Due Process

rights.

          Eberhardt withheld visitation from the Sherwoods despite the court’s order to the

contrary. The Sherwoods moved for contempt and a hearing was held before Magistrate

Davey on July 24 and 25, 2018, even though Davey was not appointed Magistrate until

September 19, 2018. Magistrate Davey recommended a finding of contempt against

Eberhardt for failure to comply with the October 14, 2016 visitation order.

          Eberhardt contends Davey violated her Due Process rights by affording her wishes no

deference and precluding her from offering as a defense to the contempt allegation evidence

that withholding visitation prevented harm to the children.

          After finding Eberhardt in contempt of court, Judge Janik ordered her to serve 30 days

in jail. Judge Janik gave Eberhardt an opportunity to purge her contempt by paying the

Sherwoods’ attorney’s fees in the amount of $7,071.71. Eberhardt failed to do so but instead

indicated to the court she would continue to deny visitation to the Sherwoods.    She served

six days in jail, but the Ohio Supreme Court ordered her released pending its ruling on

Eberhardt’s Petition for Writ of Habeas Corpus. On November 28, 2018, the Ohio Supreme

Court denied Eberhardt’s Petition and denied her Motion for Bond and alternative writs. On

December 3, 2018, Judge Janik set a sentencing hearing for Friday, December 14, 2018, to

impose the remainder of Eberhardt’s thirty day sentence. It is this Order that Eberhardt asks


                                                3
this Court to enjoin.

                                       Standard of Review

Injunctive Relief

         Injunctive relief is an extraordinary remedy and is issued cautiously and sparingly.

See Weinberger v. Romero-Barcelo, 456 U.S. 305, 312-313 (1982).

         Four factors must be considered when deciding whether to grant an injunction: (1)

whether the movant has a strong likelihood of success on the merits; (2) whether there is a

threat of irreparable harm to the movant; (3) whether others will suffer substantial harm as a

result of the injunction, should it issue; and (4) whether the public interest will be served by

the injunction. See Rock & Roll Hall of Fame and Museum, Inc. v. Gentile Prods., 134 F. 3d

749, 753 (6th Cir. 1998); Vittitow v. Upper Arlington, 43 F. 3d 1100, 1109 (6th Cir. 1995)

(the four factors are “not prerequisites to be met, but factors to be balanced.”); D.B. v. Lafon,

2007 U.S. App. LEXIS 3886 (6th Cir. 2007). While no single factor will be determinative as

to the appropriateness of the equitable relief sought, (In re DeLorean Motor Co., 755 F. 2d

1223, 1229 (6th Cir. 1985)), “ a finding that there is simply no likelihood of success on the

merits is usually fatal.” Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F. 3d 620, 625 (6th Cir.

2000).

         The moving party must establish its case by clear and convincing evidence. See Deck

v. City of Toledo, 29 F. Supp. 2d 431, 433 (N.D. Ohio 1998), citing Garlock, Inc., v. United

Seal, Inc., 404 F. 2d 256, 257 (6th Cir. 1968).

         The Court may issue a temporary restraining order only if the movant gives security in

an amount that the court considers proper to pay the costs and damages sustained by any party


                                                  4
found to have been wrongfully enjoined or restrained. (Fed. R. Civ. P. 65c).

Declaratory Judgment

        Eberhardt brings this action for declaratory relief. The Declaratory Judgment Act

states that “[i]n a case of actual controversy within its jurisdiction . . . any court of the United

States . . . may declare the rights and other legal relations of any interested party seeking such

declaration.” 28 U.S.C. § 2201. Nevertheless, the Supreme Court has reiterated the

discretionary nature of the Act. In Public Affairs Press v. Rickover, 369 U.S. 111, 82 S. Ct.

580, 7 L. Ed. 2d 604 (1962), the highest court opined: “‘The Declaratory Judgment Act was

an authorization, not a command. It gave the federal courts competence to make a declaration

of rights; it did not impose a duty to do so.’ Brillhart v. Excess Ins. Co., 316 U.S. 491, 494,

499 [62 S.Ct. 1173, 1177-78, 86 L.Ed. 1620 (1942)].” Put another way, the declaratory

judgment statute “is an enabling Act, which confers a discretion on the courts rather than an

absolute right upon the litigant.” Green v. Mansour, 474 U.S. 64, 72 (1985).

        Eberhardt seeks to enjoin the Domestic Relations Judge and Magistrates from

enforcing the September 21, 2018 Order and the subsequent December 3, 2018 Order finding

Eberhardt in contempt and ordering her to serve thirty days in jail and pay a fine of $7,071.71.

On a motion for temporary restraining order, a plaintiff has the burden to show by clear and

convincing evidence she is entitled to relief. The first element a plaintiff must prove is a

strong likelihood of success on the merits. Eberhardt cannot do so.

        A review of the docket of the Lorain County Court of Common Pleas demonstrates

Eberhardt has presently pending appeals for the Domestic Relations Court’s visitation order

and contempt order. Under the Younger abstention doctrine, the Sixth Circuit has held that


                                                 5
“federal-court abstention is appropriate where a plaintiff invokes federal jurisdiction as a

basis for obtaining injunctive relief against state-court criminal proceedings.” Squire v.

Coughlan, 469 F.3d 551, 555 (6th Cir. 2006). This principle applies to noncriminal judicial

proceedings where important state interests are concerned. Id.

        “A district court may abstain under the Younger doctrine if three conditions exist:

there are state proceedings that: (1) are currently pending; (2) involve an important state

interest; and (3) will provide the federal plaintiff with an adequate opportunity to raise his or

her constitutional claims.” Nimer v. Litchfield Twp. Bd. of Trustees, 707 F.3d 699, 701 (6th

Cir. 2013). Abstention is appropriate unless plaintiff “can show that one of the exceptions to

Younger applies, such as bad faith, harassment, or flagrant unconstitutionality.” Squire, 469

F.3d at 557. “A plaintiff must have an adequate opportunity in the state proceedings to raise

constitutional challenges to satisfy the third prong of the Younger abstention test. Abstention

is appropriate unless state law clearly bars the interposition of the constitutional claims. The

plaintiff bears the burden of showing that state law barred presentation of his or her

constitutional claims.” Id at 556. If abstention applies the Court may not grant injunctive

relief. See Sun Ref. & Mktg. Co. V. Brennan, 921 F.2d 635, 639 (6th Cir. 1990) (holding

that “when a case is properly within the Younger category of cases, there is no discretion on

the part of the federal court to grant injunctive relief”).

        Upon review, the Court finds Eberhardt cannot show Younger is inapplicable because

she has appeals presently pending on the very matters she asks the Court to determine. Thus,

the first element is met. Under the second element of Younger, the Sixth Circuit has held that

domestic relations issues concern important state interests. See Evans v. Yarbrough, 238 F.3d


                                                  6
420 (6th Cir. 2000) (“Further, a domestic relations question involves an important state

interest under the second element of Younger.”). Thus, because this matter unquestionably

concerns domestic relations matters it involves an important state interest. Finally, Eberhardt

has not shown by clear and convincing evidence that she lacks the opportunity to raise her

constitutional claims in the appellate proceedings. In fact, the only evidence on the issue

demonstrates that Eberhardt raised the same constitutional challenges in the contempt

hearing and in her Petition for Habeas Corpus with the Ohio Supreme Court. In short,

Eberhardt has failed to meet her burden that Younger abstention does not apply and therefore

cannot show a strong likelihood of success on the merits.

       Even were this Court to consider the merits, there is simply no clear and convincing

evidence that Eberhardt’s constitutional rights were violated. Eberhardt contends the

Domestic Relations Court failed to grant special deference to her wishes as required by the

Supreme Court in Troxel v. Granville, 530 U.S. 57 (2000). In Troxel, the Supreme Court held

that a Washington state statute, permitting any person the opportunity to petition the court for

visitation, violated the substantive due process rights of the mother as it denied the parent the

fundamental right to make decisions as to the care, custody and control of her children.

According to Eberhardt, Judge Janik in his custody decision discounted her wishes not to

allow the Sherwoods visitation “until I can be assured that my children are going to be safe

when they are with her.” (Visitation hearing transcript at pg. 646-47.).    However, in his

visitation ruling, Judge Janik noted that the parties had originally agreed to visitation dating

back to 2011. He clearly considered Eberhardt’s concerns as reflected in the visitation order

wherein he wrote:


                                                7
        Mother stated her wishes and concerns:

                 i. She wants Melva to stop investigating, interfering, and undermining
        her as mother, and most importantly, to stop using the children as tools for
        litigation.
                 ii. She wants the children to have a normal life. She wants Melva and
        Scott to simply be grandparents, and to have fun during their visits rather than
        gather evidence for litigation purposes.
                 iii. She wants all of the restrictions from the emergency order to remain
        in place.

        Judge Janik then discussed Eberhardt’s representations to the court that:

        w. She wants the endless litigation to stop, and for her to be able to
        devote her time and money on the children, and not attorney fees.
        x. She feels it would be in the best interests of the children to continue the
        current emergency temporary order schedule, to wit:
                i. One Saturday per month from 9 a.m. - 6 p.m.
                ii. Keep all of the restrictions in place relating Melva being restrained
                from the following:
                        1. Weighing the children
                        2. Reviewing their excrement
                        3· Hiring private investigators to follow the children
                        4· Recording the children
                        5. Disparaging mother
                        6. Questioning the children
                        7. Taking the children to any heroin awareness activities
                        8. Taking the children to father's memorial site
(Visitation Order at pgs. 20-21)

        Judge Janik then considered Troxel and the deference to be accorded Eberhardt’s

wishes. Id at 22-23. Judge Janik then wrote “As required by Troxel and Lang, the Court must

place special weight on mother's wishes. Although mother filed a motion to terminate the

plaintiffs' visitation, she at no time testified that she wants their visitation to be terminated.”

Id at 36. Judge Janik then concluded:

        The Court finds that mother's wishes and desires relate to Melva's conduct
        while exercising visitation, as opposed to the actual visitation time schedule.
        Therefore, the Court finds that it is in the minor children's best interest to
        return the plaintiffs' visitation back to the 2011 Visitation order, but to include

                                                  8
       the restrictions from the June 29, 2016 Judgment Entry. This will not only
       ensure a positive relationship between the Sherwoods and the minor children,
       but also honor mother's wishes.

       In light of the above transcript, Eberhardt has not proven by clear and convincing

evidence that she was denied her substantive due process rights to have her wishes afforded

special deference. The evidence before the Court shows that arguably Judge Janik considered

Eberhardt’s wishes and imposed several restrictions on the Sherwoods in deference to
                      1
Eberhardt’s wishes.

       Also, insofar as Eberhardt challenges the visitation order, the Court finds it lacks

jurisdiction over challenges to state court decisions under the Rooker-Feldman doctrine,

“even if those challenges allege that the state court’s action was unconstitutional.” Hinton v.

Teodosio, et al., No. 5:12CV 1267, 2012 WL 5354584, *4 (N.D. Ohio Oct. 29, 2012) citing

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 483n (1983): Rooker v.

Fidelity Trust Co., 263 U.S. 413, 415-16 (1923). Eberhardt asks the Court to find the

visitation order she was found to be in contempt of unconstitutional as the Court did not

consider her wishes as parent.

       Nor has Eberhardt demonstrated by clear and convincing evidence she was denied any



1
       The Court further notes that while the Complaint was not verified, Eberhardt’s
       counsel attached an affidavit to the Motion for Temporary Restraining Order that
       reads simply “I, Jonathan Rosenbaum, hereby verify under oath that the factual
       and legal allegations contained in Lindsey Eberhardt’s complaint for declaratory
       judgment and in this motion for a temporary restraining order are true to the best
       of my knowledge.”
       Rosenbaum was not counsel for Eberhardt at the visitation hearing and his
       affidavit cannot provide clear and convincing evidence of events he did not
       personally witness or participate in. Thus, the only evidence of what transpired at
       the visitation hearing is what the state court filings provide.

                                               9
procedural due process at the contempt hearing. The record before the Court demonstrates a

hearing was held, Eberhardt was represented by counsel, she was questioned and admitted she

had not and would not comply with the visitation order and her counsel had the opportunity to

and did vigorously question Melva about her compliance with Judge Janik’s Order, which

Eberhardt argued was the basis for her noncompliance. (See Contempt Transcript pgs. 48-

49). The court would not allow certain lines of questioning on the conditions at the

Sherwood’s home, finding the questions irrelevant to a civil contempt proceeding and noted

they were all arguments addressed by Judge Janik in his original visitation order, but allowed

Eberhardt’s counsel to proffer his objections for appeal. This presents evidentiary issues and

not constitutional due process violations. Furthermore, the Domestic Relations Court had

previously considered these arguments and found they did not warrant denying visitation. In

short, based on the evidence before the court, Eberhardt was afforded an opportunity to

confront her accusers and was given an opportunity to be heard.

       42 U.S.C. § 1983 authorizes Declaratory Judgment against a judicial officer for

alleged constitutional violations. However, it proscribes injunctive relief unless a declaratory

decree was violated or declaratory relief is unavailable. Eberhardt does not allege nor does

she offer any evidence that Defendants violated any declaratory decree. Thus, Eberhardt must

show declaratory relief is unavailable. She argues the appellate court and Ohio Supreme

Court have not issued rulings on her appeals however, that is not the same as demonstrating

relief is unavailable. Ohio has a declaratory relief statute at O.R.C. 2721 et seq. Eberhardt

has not demonstrated by clear and convincing evidence that the relief under this statute was

unavailable to her. Therefore, on this basis as well, her Motion for Temporary Restraining


                                               10
Order must fail.

       Under Ohio law contempt orders are reviewable on appeal.

       The judgment and orders of a court or officer made in cases of contempt may
       be reviewed on appeal. Appeal proceedings shall not suspend execution of the
       order or judgment until the person in contempt files a bond in the court
       rendering the judgment, or in the court or before the officer making the order,
       payable to the state, with sureties to the acceptance of the clerk of that court, in
       an amount fixed by the reviewing court, or a judge thereof, conditioned that if
       judgment is rendered against such person he will abide by and perform the
       order or judgment.

Ohio Rev. Code § 2705.09.

       Ohio courts are authorized to punish noncompliance with court orders. A court has

authority “to punish the disobedience of its orders with contempt proceedings.” Zakany v.

Zakany (1984), 9 Ohio St.3d 192, 9 OBR 505, 459 N.E.2d 870 syllabus.

       Contempt may be classified as either civil or criminal depending on the court's

underlying rationale and the penalty imposed. Civil contempt orders seek to coerce

compliance with the court's orders while criminal orders punish the party who offends the

court. Denovcheck v. Bd. of Trumbull Cty. Commrs. (1988), 36 Ohio St.3d 14, 16, 520 N.E.2d

1362; Brown v. Executive 200, Inc. (1980), 64 Ohio St.2d 250, 253-254, 416 N.E.2d 610.

“Furthermore, a sanction for civil contempt must allow the offender an opportunity to purge

himself or herself of the contempt.” Amsbary v. Amsbary, No. 96CA11, 1997 WL 139440, at

*2 (Ohio Ct. App. Mar. 25, 1997). Though Eberhardt contends the contempt order was

criminal in nature, the evidence before the Court indicates it was civil as it seeks to force

compliance and gave Eberhardt the opportunity to purge the contempt. See Judgment Entry

Dec. 3, 2018, (ECF # 1-1). In light of the above, the Court finds Eberhardt cannot show by

clear and convincing evidence that the Domestic Relations Court was without jurisdiction to

                                                11
issue its contempt ruling as contempt proceedings are within the court’s powers under Ohio

law. Eberhardt argues that the contempt order must fail because the original visitation order

was unconstitutional, however, under the Domestic Relations exception, federal courts are

divested of jurisdiction over “divorce, alimony decrees, and child custody orders.” See

Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992). “Even when brought under the guise of

a federal question action, a suit whose substance is domestic relations generally will not be

entertained in a federal court.” Firestone v. Cleveland Trust Co. 654 F.2d 1212,1215 (6th Cir.

1981). Because this matter ultimately seeks to overturn the visitation order of a Domestic

Relations Court, this action is barred by the Domestic Relations exception. See Izazaga v.

Fleming, No. 5:14CV213, 2015 WL 1284158, *2 (W.D. Ky. March 18, 2015) (finding court

lacked jurisdiction because substance of claim was custody and visitation order).

       Therefore, for the foregoing reasons, the Court denies Eberhardt’s Motion for

Temporary Restraining Order.

       IT IS SO ORDERED.



                                      s/ Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      United States District Judge
Dated: December 13, 2018




                                              12
